Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 March 2021 was filed after the mailing date of the Notice of Allowance on 01 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jeffery Sommers on 18 December 2020.

The application has been amended as follows: 
1.	(Currently Amended) A method of measuring in a three-dimensional building model, comprising: 
collecting, using a smartphone, a plurality of ground-level images capturing all sides of a single building; 
determining a location for the plurality of ground-level images; 
generating an outline of a plurality of façades associated with all sides of the single building shown within the ground-level images to assist in generation of a three-dimensional building model of the single building; 
generating the three-dimensional building model based on the outlined plurality of façades associated with all sides of the single building, wherein the generating the three-dimensional building model includes at least correlation and rectification of the outlined plurality of façades and representing points of the single building projected in three-dimensional space; 

deriving a scale as between all points of the three-dimensional building model by geo-referencing all points of the three-dimensional building model using the geo-referenced top-view orthogonal image by correlating the geo-referenced top-view orthogonal image to include matching at least two points of the three-dimensional building model to corresponding roof pixels in the geo-referenced top-view orthogonal image and identifying those matches as being part of a same feature within the three-dimensional building model of the single building
measuring, on the scaled three-dimensional building model, between at least one starting geo-referenced point and at least one ending geo-referenced point to determine dimensions of one or more architectural elements, the dimensions including at least width and height of the one or more architectural elements, located within at least a first façade of the geo-referenced three-dimensional building model; and 
labeling the architectural element within the scaled three-dimensional building model, the labeling representing the determined dimensions.
23.	(Currently Amended) A method of measuring in a three-dimensional building model, comprising: 
collecting, using a smartphone, a plurality of ground-level images capturing all sides of a single building; 
determining a location for the plurality of ground-level images; 4Application No. 15/025,132HOV008USPCT 
generating an outline of a plurality of façades shown within the ground-level images of all sides of the single building to assist in generation of a three-dimensional building model of the single building; 
generating the three-dimensional building model based on the outlined plurality of façades, wherein the generating the three-dimensional building model includes at least correlation and rectification of the outlined plurality of façades and representing points of the single building projected in three-dimensional space; 
retrieving a geo-referenced top-view orthogonal image of the single building based on the determined location of at least one of the plurality of ground-level images; 

measuring, on the scaled three-dimensional building model, between at least one starting geo-referenced point and at least one ending geo-referenced point to determine dimensions of one or more architectural elements located within the plurality of façades; and 
labeling the one or more architectural element with the determined dimensions.

Response to Arguments
Applicant’s arguments, see pp. 6-10, filed 17 Dec. 2020, with respect to claims 1 and 23 have been fully considered and are persuasive.  The prior art rejection(s) of 04 Sep. 2020 have been withdrawn. 
Reasons for Allowance
Claims 1, 3-11, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not suggest, teach, or disclose “deriving a scale as between all points of the three-dimensional building model by geo-referencing all points of the three-dimensional building model using the geo-referenced top-view orthogonal image by correlating the geo-referenced top-view orthogonal image to include matching at least two points of the three-dimensional building model to corresponding roof pixels in the geo-referenced top-view orthogonal image and identifying those matches as being part of a same feature within the three-dimensional building model of the single building …”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M COFINO/Examiner, Art Unit 2619     

/VU NGUYEN/Primary Examiner, Art Unit 2619